USCA4 Appeal: 19-4758     Doc: 2        Filed: 10/15/2019    Pg: 1 of 2


                                                                   FILED: October 15, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                       ___________________

                                            No. 19-4758
                                       (1:13-cr-00435-TDS-1)
                                       ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant

                                       ___________________

                                            ORDER
                                       ___________________

              The court appoints Renorda E. Pryor to represent Brian David Hill. Counsel

        is referred to the CJA Payment Memorandum and the CJA eVoucher Page for

        information on appointment terms and procedures.

               CJA authorization for preparation of transcript is obtained by submitting an

        AUTH-24 request in the district eVoucher system. New appellate counsel must

        contact district eVoucher staff for appointment to the underlying district court case

        in order to submit the AUTH-24 request for district judge approval and the CJA 24

        voucher for transcript payment. Counsel must also submit a Transcript Order Form




                Case 1:13-cr-00435-TDS Document 208 Filed 10/15/19 Page 1 of 2
USCA4 Appeal: 19-4758     Doc: 2        Filed: 10/15/2019     Pg: 2 of 2


        to the court reporter and district court and file the same in the court of appeals with

        the docketing statement. Upon filing of the Transcript Order Form, the Fourth

        Circuit will set deadlines for completion of the transcript.

              CJA 20 and 21 vouchers are submitted for payment through the Fourth

        Circuit's CJA eVoucher system. Upon receiving email notification of this

        appointment from eVoucher, counsel may create CJA 20 and 21 vouchers for use in

        maintaining time and expense records and paying for expert services.

              All case filings must be made using the court's Electronic Case Filing system

        (CM/ECF). Counsel not yet registered for electronic filing should proceed to the

        court's web site to register as an ECF filer. See Required Steps for Registration as

        an ECF Filer.

                                                For the Court--By Direction

                                                /s/ Patricia S. Connor, Clerk




                Case 1:13-cr-00435-TDS Document 208 Filed 10/15/19 Page 2 of 2
